Opinion issued January 28, 2022




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-22-00041-CV
                            ———————————
                   IN RE JULIE A. KETTERMAN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Julie A. Ketterman, a candidate for the judge of the 313 th District

Court, filed a petition for writ of mandamus challenging the denial of her challenge

to the application and petition of her opponent in the Republican primary election,

Rachel Leal-Hudson.1 Ketterman first filed a challenge with the Harris County



1
      The underlying case is Julie A. Ketterman v. Harris County Republican Party and
      Cindy Siegel, Chair, cause number 2022-01417E, pending in the 190th District
      Court of Harris County, Texas, the Honorable Beau Miller presiding.
Republican Party and its chair, Cindy Siegel, who denied the challenge. Ketterman

then filed an original petition seeking injunctive relief. On January 14, 2022, the

trial court denied the request for a temporary injunction and set the case for trial on

Monday, February 1, 2022. Real parties in interest filed responses to the petition for

writ of mandamus and Ketterman filed a reply to the responses.

      The Court denies the petition for writ of mandamus. See TEX. R. APP. P. 52.3.

                                   PER CURIAM
Panel consists of Justices Hightower, Countiss, and Guerra.




                                          2